SEILER, Judge.
Relator’s decedent was killed on September 12, 1973 in an automobile collision. At that time Sec. 537.090, RSMo 1969 V.A.M.S. was in effect and provided that no recovery in a wrongful death action could exceed $50,000. When relator filed suit however, Sec. 537.090 had been repealed, and a new statute eliminating the dollar limitation was enacted in its place, Sec. 537.090, RSMo 1973, V.A.M.S. Relator’s petition requested damages in the amount of $500,000; the defendant filed a motion to strike the figure prayed for. *412Upon argument of the motion, respondent circuit judge indicated he would sustain the motion at a future date unless prohibited. Relator filed a petition for writ of prohibition in the court of appeals, St. Louis district, which was denied. Relator then filed her petition in this court, which issued a preliminary writ; relator now seeks to make the writ absolute.
The question whether new Sec. 537.090 is to be applied retrospectively was decided in State ex rel. St. Louis-San Francisco Ry. Co. v. Buder, 515 S.W.2d 409 (Mo. banc 1974) announced this same date. In that case we prohibited another circuit court from overruling a motion to strike the amount in excess of $50,000, holding that the new statute was not to be applied retrospectively. That decision is controlling here and the preliminary writ of prohibition is quashed.
All of the Judges concur.